Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 13, 2019

The Court of Appeals hereby passes the following order:

A19D0301. GEORGE BENJAMIN v. EDEN ABEBE.

      George Benjamin filed this application for discretionary appeal from the
magistrate court’s January 16, 2019 order granting a writ of possession. We, however,
lack jurisdiction.
      As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991). If a party is aggrieved by the decision of the state or superior
court, an application for discretionary appeal may be filed in this Court. See OCGA
§ 5-6-35 (a) (1), (11). However, this Court may only address magistrate court matters
that already have been reviewed by the state or superior court. See Handler, 199 Ga.
App. at 751; Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411
(1) (393 SE2d 479) (1990). Accordingly, we lack jurisdiction to consider this
application for discretionary appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/13/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.